IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-17-00113-CR

MARY LOIS MCGHEE,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                           From the 272nd District Court
                                Brazos County, Texas
                          Trial Court No. 16-00848-CRF-272


                             MEMORANDUM OPINION

         Mary Lois McGhee was convicted of a third offense of Driving While Intoxicated

and sentenced to 12 years in prison. She appealed her conviction. Counsel for McGhee

has now informed the Court that the trial court granted a new trial for McGhee and has

attached a copy of the trial court’s order.

         With the granting of a new trial, this appeal has become moot. See Pharris v. State,

165 S.W.3d 681 (Tex. Crim. App. 2005). Accordingly, the appeal is dismissed. See id. at

fn. 6.

                                              TOM GRAY
                                              Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 21, 2017
Do not publish
[CR25]




McGhee v. State                             Page 2